Citation Nr: 1508214	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral hearing disability.

5.  Entitlement to service connection for Barrett's esophagus.

6.  Entitlement to service connection for a bilateral inguinal hernia.

7.  Entitlement to service connection for cervical cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J.W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to July 1981 and from February 2002 to August 2002; she also had service in the Naval Reserves for over 20 years, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran and her husband testified at a videoconference hearing with the undersigned Veterans Law Judge October 2014, and a transcript of the hearing is of record.   

The issues of entitlement to service connection for a bilateral shoulder disability, a low back disability, a neck disability, bilateral hearing disability, Barrett's esophagus, and bilateral inguinal hernias are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC and are addressed in the REMAND section of this decision.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

In October 2014, prior to the promulgation of a decision, the Veteran withdrew her appeal of entitlement to service connection for cervical cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service connection for cervical cancer have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, in October 2014 hearing, the Veteran submitted a statement in writing that she wanted to withdraw her appeal on the issue of entitlement to service connection for cervical cancer.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of this issue.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to service connection for cervical cancer is dismissed.




REMAND

The Veteran testified at her October 2014 hearing that she is continuing to see both her private physician, Dr. Choi, and her VA physician.  As the most recent treatment records on file are dated in November 2011, it appears that not all of the potentially relevant medical evidence is of record.   The Board also notes that most of the disabilities at issue have not been addressed in a VA nexus opinion.  Additionally, although the Veteran has contended that some of the disabilities at issue are due to injuries incurred in automobile accidents during ACDUTRA or INACDUTRA, and there is evidence on file related to some the Veteran's ACDUTRA and INACDUTRA service dates, there is no document of record that lists all of the Veteran's ACTDUTRA and INACDUTRA service dates.  Consequently, additional development is warranted in this case prior to Board adjudication of the issues currently on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  A written list of the dates of all of the Veteran's ACDUTRA and INACDUTRA should be obtained and added to the record.

2.  The Veteran will be contacted and requested to identify all VA and non-VA medical providers who have treated her for shoulder disability, back disability, neck disability, hearing loss, gastrointestinal disability, and/or an inguinal hernia since November 2011, which is the date of the most recent treatment records on file.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  Give the Veteran and her representative an opportunity to respond.    

If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

3.  The Veteran will be provided an ear and audiological evaluation to determine whether she currently has hearing loss and, if so, whether there is a causal connection to service noise exposure.  The record will be provided to the examiner in connection with the examination.  After a review of the record on appeal and examination of the claimant, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear, if found, began in service, was caused by service, or is otherwise related to service.

The examiner is requested to note that even if Veteran's service treatment records do not contain evidence of hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385 (2014), in service or at service separation, service connection for hearing loss disability can still be established if medical evidence shows that current hearing loss disability are actually due to incidents during service, to include acoustic trauma.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The Veteran will be provided a VA examination by an appropriate medical professional to determine whether she has a bilateral shoulder disability, a low back disability, and/or a neck disability that are/is related to service.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current shoulder, low back, or neck disability found is caused or aggravated by service, to include her periods of ACDUTRA or INACDUTRA. The examiner will discuss how any disability found is related to the automobile accidents in November 1992 and October 2007.  A complete rationale must be provided for any opinion offered.  

5.  The Veteran will be provided a VA examination by an appropriate medical professional to determine whether she has a gastrointestinal disability, to include Barrett's esophagus, as a result of service.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current gastrointestinal disability found is caused or aggravated by service, to include her periods of  ACDUTRA and INACDUTRA.  

6.  The Veteran will be provided a VA examination by an appropriate medical professional to determine whether she has a bilateral inguinal hernia as a result of service.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current inguinal hernia found is caused or aggravated by service, to include her periods of  ACDUTRA and INACDUTRA.

7.  The Veteran will be notified that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the above have been completed, the service connection issues on appeal will be readjudicated based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


